DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ARTURO AZALDEGUI,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D16-2343

                        [September 28, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew Isaac Destry, Judge; L.T. Case No. 15-
000044CF10A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.